DETAILED ACTION
Status of the Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This action is a Final Action on the merits in response to the application filed on 06/15/2022.
Claims 1, 8, and 15 have been amended.
Claims 5, 12, and 19 have been cancelled.
Claims 1-4, 6-11, 13-18, 20, and 21 remain pending in this application.

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 U.S.C. 101 rejections of claims in the previous office action are withdrawn in light of applicant’s amendments.
The 35 U.S.C. 103 rejections of claims in the previous office action are withdrawn in light of applicant’s amendments, however a new 103 rejections was added

Claim Rejections - 35 USC § 101
Reasons for Removing the 35 USC 101 Rejection
The reasons for withdrawal of the rejection of claims 1-4, 6-11, 13-18, 20, and 21 under 35 U.S.C. 101  can be found below:
The amendments to the claims are directed to managing of crop data (e.g. generating plurality of vectors for growing conditions for time periods, comparing plurality of vectors for growing conditions for time periods, determining crop yield). These limitations of representative claim 1, 8, and 15 recite concepts that amount to (i) Certain Methods of Organizing Human Activity (e.g. based on managing steps of monitoring crop data).
However, there is enough integration in the claim to be called a practical application based on the processors. Also, the Applicant’s remarks at pg. 14 “determining, via the processor, a crop yield for the current time period for a selected crop producing field and crop type based on selected crop yields for the selected crop producing field and crop type for the corresponding growing conditions of the determined plurality of previous time periods; and 
controlling, via the processor, operation of farm equipment based on the determined crop yield for the current time period. 
Independent claims 8 and 15 have also been amended in order to expedite prosecution of the subject application, and recite similar features. Support for these features may be found throughout the specification (e.g., See Fig. 2; and Paragraphs 0024 and 0059 of the published version of the subject application (U.S. Patent Application Publication No. 2021/0374881)). 
Determining a crop yield for a current time period and controlling operation of farm equipment based on the determined crop yield clearly do not fall into any of the above subject matter groupings of abstract ideas (mathematical concepts, methods of organizing human activity, and mental processes). 
At pg. 16 and 17 “Initially, the claims do not recite a judicial exception as discussed above. However, even if the claims can somehow be construed to recite a judicial exception that falls within the above subject matter groupings, the claims integrate the judicial exception into a practical application to render the claims statutory. 
As indicated in the specification, with crop yield predictions, farm equipment (e.g., watering systems) can be automatically adjusted to maximize yield and/or maintain a certain yield (or to meet other criteria, such as a harvest date). Further, a processor can generate control signals for farm equipment based on determined crop yield for the current time period. In some embodiments, the processor may generate control signals that attempt to maximize yield, or maintain yield at a specific output level (so as to avoid a surplus). As an example of a control signal, the processor may generate control signals that can control irrigation equipment to increase or decrease watering, for example, if historical vectors associated with the current vector indicate a drought or deluge may be forthcoming (e.g., See Paragraphs 0024 and 0059 of the published version of the subject application (U.S. Patent Application Publication No. 2021/0374881)). 
Thus, present invention embodiments use any alleged judicial exception in conjunction with a particular machine or manufacture (e.g., farm equipment), and improve operation of that particular machine. Accordingly, the claims satisfy one or more of the above factors (e.g., improve another technology and use any alleged judicial exception in conjunction with a particular machine), and are considered to integrate any alleged judicial exception into a practical application, thereby complying with 35 U.S.C. § 101.”


  
Therefore, the Applicants amended claims are indicative of integration into a practical application by:
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo


Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-11, 13-18, 20, and 21 are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Number US 5668719, Bobrov, et al. to hereinafter Bobrov in view of United States Patent Publication US 20160290918, Xu, et al. to hereinafter Xu in view of United States Patent Publication US 20200128734, Brammeier, et al.

Referring to Claim 1, Bobrov teaches a method of predicting crop yield comprising:
generating, via a processor, a plurality of vectors each including measurements for a corresponding growing condition for a current time period (
Bobrov: Col. 16 Ln. 45-60, The main income items for the various nutrition elements are shown in FIGS. 19-21 and include release of NPK from the plant residues of the forerunning crop and organic fertilizers (of both the current year and previous years) (blocks 314, 316 and 318), mineral fertilizers applied in the current year (blocks 320, 322 and 324), and post-action of the phosphorous and potassium fertilizer which has been applied in previous years (blocks 326 and 328).);
Bobrov: Col. 17 Ln. 45-50,  Col. 19 Ln. 45-67,  describe processing and generating data regarding current and past growing condition. 

generating, via the processor, a plurality of vectors each including measurements for a corresponding growing condition for a previous time period (
Bobrov: Col. 19 Ln. 8-45,  Col. 20 Ln. 1-60,  describe processing and generating data regarding current and past growing condition. );

comparing, via the processor, the plurality of vectors (See Xu) for the current time period to the plurality of vectors for the corresponding growing conditions for previous time periods; a plurality of previous time periods closest to the current time period, wherein the plurality of previous time periods are associated with a plurality of crop yields for one or more crop producing fields and crop types (
Bobrov: Col. 17 Ln. 24-67-Col. 18 Ln. 45-67,  describe processing and generating data regarding current and past growing condition, which includes comparing the yielding of past and current time periods, please see . Col. 1 Ln. 65-67-Col. 2 Ln. 1-5, Col. 15 Ln. 9-22);

determining, via the processor, a crop yield for the current time period for a selected crop producing field and crop type based on selected crop yields for the selected crop producing field and crop type for the corresponding growing conditions of the determined plurality of previous time periods (
Bobrov: Col. 17 Ln. 24-67-Col. 18 Ln. 45-67,  describe processing and generating data regarding current and past growing condition, which includes comparing the yielding of past and current time periods, please see . Col. 1 Ln. 65-67-Col. 2 Ln. 1-5, Col. 15 Ln. 9-22. 
Bobrov: Col. 29 Ln. 5-25,  describes the crop types and comparing of current and previous yields).
Bobrov does teach the treating and application of fertilizer for fields of interest. However, Bobrov does teach that in analyzing the field of interest for applying fertilizer, that Bobrov discloses crop yield Col. 1 Ln. 35-40, Col. 13 Ln. 60-65, Col. 14 Ln. 1-20. Bobrov discloses Col. 14 Ln. 1-20 determining crop yield by calculation. Bobrov discloses Col. 17 Ln. 24-67-Col. 18 Ln. 45-67, Col. 21 Ln. 55-67 teaches processing and generating data regarding current and past growing condition.

Bobrov does not explicitly teach plurality of vectors; determining, via the processor, based on distance between the plurality of vectors for the current time period and the plurality of vectors for the plurality of previous time periods.
However, Xu teaches these limitations
plurality of vectors (
Xu: Sec. 0010, 0044, 0046 describes datapoints and plot points, in which the Examiner interpreting as vectors.)
determining, via the processor, based on distance between the plurality of vectors for the current time period and the plurality of vectors for the plurality of previous time periods. (
Xu: Sec. 0092-0097, describe the graphing through a scatterplot with points that would represent distance between vectors, which includes current and previous times ).

Bobrov and Xu are both directed to the analysis of crop management (See Bobrov at Col. 2 Ln. 16-31; Xu at 0008). Bobrov discloses additional examples such as soil and field samples can be considered (See Bobrov at Col. 12 Ln. 27-53.). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bobrov, which teaches detecting and repairing soil problems in view of Xu, to efficiently apply analysis of crop management to enhancing the capability to graphing crop data. (See Xu at 0015, 0058).

Bobrov in view Xu does not explicitly teach controlling, via the processor, operation of farm equipment based on the determined crop yield for the current time period.
	However, Brammeier teaches  controlling, via the processor, operation of farm equipment based on the determined crop yield for the current time period (
Brammeier: Sec. 0002, 0010, 0025, 0037, 0082 describe the controlling of farm equipment based on fill level prediction using a priori and actual yield data, which includes current and previous times).

Bobrov, Xu, and Brammeier are all directed to the analysis of crop management (See Bobrov at Col. 2 Ln. 16-31; Xu at 0008; Brammeier at 0084). Bobrov discloses additional examples such as soil and field samples can be considered (See Bobrov at Col. 12 Ln. 27-53.). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bobrov in view of Xu, which teaches detecting and repairing soil problems in view of Brammeier, to efficiently apply analysis of crop management to allowing the data to control machinery. (See Brammeier at 0050, 0053-0056).

Referring to Claim 2, Bobrov teaches the method of claim 1, wherein the growing conditions include two or more from a group of temperature, soil moisture, precipitation, irrigation, biological measures, and application of treatments (
Bobrov: Col. 12 Ln. 49-55, Also the application of fertilizers and pesticides based on the soil analysis can be determined, as can the quantity and type of fertilizers and pesticides needed. Based on the soil analysis a program for seeding or sowing seeds in each individual grid can be developed.
Bobrov: Col. 25 Ln. 40-45, The intensity of N, P, K and organic matter transformations depends on soil moisture and temperature. Simple regression equations are developed for temperature dynamics in upper and lower parts of the soil layer. Daily balance and dynamics of soil moisture are provided by the particular submodel shown in FIG. 22.
Bobrov: Col. 26 Ln. 30-35, the intensity of all the described processes is determined by the temperature and moisture of the soil as well. The specific form of this influence is individual for each process.).
Bobrov describes temperature and soil moisture, as well as the application of treatments.

Referring to Claim 3, Bobrov teaches the method of claim 2, wherein the biological measures include biomass, and the treatments include one or more from a group of fertilizer, a treatment for pests, and a treatment for diseases (
Bobrov: Col. 12 Ln. 49-55, Also the application of fertilizers and pesticides based on the soil analysis can be determined, as can the quantity and type of fertilizers and pesticides needed. Based on the soil analysis a program for seeding or sowing seeds in each individual grid can be developed.
Bobrov: Col. 25 Ln. 50-60, The basis of the model is the biological conception of the mutual transformation of the organic and mineral forms of the macronutrients. As a result of the decomposition of humus, organic fertilizers and vegetable residues of the predecessor, accompanied with the mineralization of the NPK, the funds of the ammonium, nitrogen, phosphorus and potassium available to the plants are replenished.
Bobrov: Col. 16 Ln. 45-60, The proposed mathematical expression simulates satisfactorily the dependence of some morphological and biochemical factors on the relationship of the macroelements. Especially, as the experiment shows, it is true for those factors which correlate with the increase of the biomass (content of pigments, vitamins, plant length at the initial stage of growth, grain yield, etc.).).
Bobrov describes biomass and  the application of treatments such as pesticides.

Referring to Claim 4, Bobrov teaches the method of claim 1, wherein determining the crop yield for the current time period further comprises:
the selected crop yields for the selected crop producing field and crop type for the corresponding growing conditions of the determined plurality of previous time periods; crop yields to determine the crop yield for the current time period (
Bobrov: Col. 29 Ln. 5-25,  describes the crop types and comparing of current and previous yields); 

Bobrov does not explicitly teach applying weights to the selected crop yields; combining the weighted crop yields.
However, Xu teaches applying weights to the selected crop yields; combining the weighted crop yields. (
Xu: Sec. 0062, 0067, describe applying and combine weights to yielded crops).

Bobrov and Xu are both directed to the analysis of crop management (See Bobrov at Col. 2 Ln. 16-31; Xu at 0008). Bobrov discloses additional examples such as soil and field samples can be considered (See Bobrov at Col. 12 Ln. 27-53.). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bobrov, which teaches detecting and repairing soil problems in view of Xu, to efficiently apply analysis of crop management to enhancing the capability to graphing crop data. (See Xu at 0015, 0058).

Referring to Claim 6, Bobrov teaches the method of claim 1, wherein a desired crop producing field for the current time period is unknown within the plurality of previous time periods, and determining the crop yield for the desired unknown crop producing field for the current time period further comprises:
Bobrov does not explicitly teach determining one or more ratios between one or more crop yields of one or more time periods of the plurality of previous time periods for known crop producing fields; interpolating the crop yield for the desired unknown crop producing field for the current time period based on the ratio and crop yields for known crop producing fields for the current time period
However, Xu teach these limitations
determining one or more ratios between one or more crop yields of one or more time periods of the plurality of previous time periods for known crop producing fields (
Xu: Sec. 0076, 0081 describe the ratio for vegetation produced);
interpolating the crop yield for the desired unknown crop producing field for the current time period based on the ratio and crop yields for known crop producing fields for the current time period (
Xu: Sec. 0076, 0078, 0079, 0081 describe the ratio for vegetation produced, which includes the calculation for the intersection of crops).

Bobrov and Xu are both directed to the analysis of crop management (See Bobrov at Col. 2 Ln. 16-31; Xu at 0008). Bobrov discloses additional examples such as soil and field samples can be considered (See Bobrov at Col. 12 Ln. 27-53.). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bobrov, which teaches detecting and repairing soil problems in view of Xu, to efficiently apply analysis of crop management to enhancing the capability to graphing crop data. (See Xu at 0015, 0058).

Referring to Claim 7, Bobrov teaches the method of claim 1, Bobrov does not explicitly teach wherein the time period includes a growing season.
However, Xu teaches wherein the time period includes a growing season. (
Xu: Sec. 0005, configured for creating data values that are useful in forecasting an agricultural crop yield for an entire country, during a growing season, based on regional data measurements over a specific time period.
Xu: Sec. 0009, The survey is provided directly to farmers across the country and asks the farmers to report their crop conditions at that time of year. However, this approach is not particularly useful for forecasting during the growing season because farmers are unable to provide a good estimate of their crop yield until harvest time approaches, at the end of the growing season.).
Xu describes teaching of a time period for a growing season,

Bobrov and Xu are both directed to the analysis of crop management (See Bobrov at Col. 2 Ln. 16-31; Xu at 0008). Bobrov discloses additional examples such as soil and field samples can be considered (See Bobrov at Col. 12 Ln. 27-53.). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bobrov, which teaches detecting and repairing soil problems in view of Xu, to efficiently apply analysis of crop management to enhancing the capability to graphing crop data. (See Xu at 0015, 0058).

Claims 8-11, 13, and 14 recite limitations that stand rejected via the art citations and rationale applied to claims 1-4, 6, and 7. Regarding  a network interface unit (
Xu: Sec. 0110, the network(s), network link 520 and communication interface 518. In the Internet example, a server 530 might transmit a requested code for an application program through Internet 528, ISP 526, local network 522 and communication interface 518.);
a processor configured to (
Bobrov: Col. 11 Ln. 50-57, The microprocessor controller 165 can record the different location on each pass as desired and thus analysis in each grid location for individual soil samples can be tied directly back to that location for fertilizer application):

Claims 15-18, 20, and 21 recite limitations that stand rejected via the art citations and rationale applied to claims 1-4, 6, and 7.  Regarding a computer program product for predicting crop yield, the computer program product comprising one or more computer readable storage media having program instructions collectively stored on the one or more computer readable storage media, the program instructions executable by a processor (
Bobrov: Col. 16 Ln. 45-60, The program for applying indicated at 242 would be based upon the analysis of the soil, and can be preprogrammed into the memory for the computer 240 so that at a particular location a blend of materials from three different bins (Nitrogen, Phosphorus and Potassium) located at 244, 246 and 248 would be utilized.)

Response to Arguments
Applicant’s arguments filed 06/15/2022 have been fully considered but they are not persuasive.  Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 06/15/2022.

Regarding the 35 U.S.C. 103 rejection, Applicant’s argues that Bobrov nor Xu discloses “determining, via the processor, a plurality of previous time periods closest to the current time period based on distances between the plurality of vectors for the current time period and the plurality of vectors for the previous time periods, wherein the plurality of previous time periods are associated with a plurality of crop yields for one or more crop producing fields and crop types; and determining, via the processor, a crop yield for the current time period for a selected crop producing field and crop type based on selected crop yields for the selected crop producing field and crop type for the corresponding growing conditions of the determined plurality of previous time periods.”
In response, the Examiner respectfully disagree. 
Regarding “determining, via the processor, a plurality of previous time periods closest to the current time period based on distances between the plurality of vectors for the current time period and the plurality of vectors for the previous time periods, wherein the plurality of previous time periods are associated with a plurality of crop yields for one or more crop producing fields and crop types”
Xu, teaches the plotting and graphing of crop data based on the monitoring of the production of crop yield for various time periods. As such the vectors and plots on the graphs are for determining measures and vectors which is similar to what the Applicants specification 0049. Therefore, Xu is an appropriate prior art to teach this limitation.

Regarding, “determining, via the processor, a crop yield for the current time period for a selected crop producing field and crop type based on selected crop yields for the selected crop producing field and crop type for the corresponding growing conditions of the determined plurality of previous time periods.”
Bobrov does teach the treating and application of fertilizer for fields of interest. However, Bobrov does teach that in analyzing the field of interest for applying fertilizer, that Bobrov discloses crop yield Col. 1 Ln. 35-40, Col. 13 Ln. 60-65, Col. 14 Ln. 1-20. Bobrov discloses Col. 14 Ln. 1-20 determining crop yield by calculation. Bobrov discloses Col. 17 Ln. 24-67-Col. 18 Ln. 45-67, Col. 21 Ln. 55-67 teaches processing and generating data regarding current and past growing condition.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Emori, U.S. Patent Number US6424295B1, (discussing the applications of chemicals to an agricultural field).
Hovis, U.S. Pub US 20140136286, (discussing an application for interacting with visual crop data in an agricultural field).
Mattsson, Australia. Pub 2014307603B2, (discussing a robotic rover device that analyzes land).
Keicher et al., Automatic guidance for agricultural vehicles in Europe, Computers and Electronics in Agriculture Volume 25, Issues 1–2, January 2000, Pages 169-194 (discussing the use of a vehicle for applying chemical and managing agricultural fields).  https://www.sciencedirect.com/science/article/pii/S0168169999000629

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624